         Case 1:19-cv-00122-SPW Document 23 Filed 08/10/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


JEREMIAH RICHARDSON,                           Case No. CV-19-122-BLG-SPW

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

SHAWN L. LESNICK,
MUSSELSHELL COUNTY
SHERIFF'S OFFICE,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       JUDGMENT IN FAVOR OF DEFENDANTS against PLAINTIFF.
 (See order adopting Magistrate’s findings and recommendations, docket entry 22)

        Dated this 10th day of August, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A. Carrillo
                                  A. Carrillo, Deputy Clerk
